Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 7, 2022

                                      No. 04-22-00104-CV

                         IN THE INTEREST OF J. M.T., A CHILD

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00140
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER

         This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The reporter’s record was due February 28, 2022 but has not been
filed. We ORDER Elva Chapa, the court reporter responsible for filing the reporter’s record, to
file the reporter’s record on or before March 17, 2022.

       Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.




                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2022.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court